Citation Nr: 1450747	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-33 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to December 6, 2006 for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In an August 2009 statement by the Veteran's representative, which was accepted as a timely substantive appeal in lieu of a VA Form 9, the Veteran requested a personal hearing before a decision review officer (DRO).  A DRO hearing was scheduled in January 2012 and although the RO provided prior notice to the Veteran and her representative in December 2011, she subsequently failed to appear for the scheduled DRO hearing.  The Board acknowledges that the December 2011 DRO hearing notice was sent to the Veteran's address in Washington and that there is at least some indication from VA treatment records that the Veteran's address changed to Colorado prior to the December 2011 DRO hearing notice being sent.  However, the Board finds that any defect regarding notice of the DRO hearing is harmless.  First, there is no indication, nor has the Veteran alleged, that she or her representative did not receive the December 2011 DRO hearing notice.  Moreover, the subsequent January 2012 Supplemental Statement of the Case (SSOC) acknowledged the Veteran's apparent change in address and requested that the Veteran advise the RO if she had permanently moved in order to have her case transferred and to be able to participate in a DRO hearing at a new location.  However, the Veteran did not respond thereafter until May 2014, when a Report of General Information reflects that she contacted the Seattle RO to have her claims file moved to the Denver RO.  Notably, she did not continue to request a DRO hearing.  Moreover, at no time did the Veteran or her representative submit a request for postponement of the January 2012 DRO hearing or a statement of good cause following her failure to appear.  Given the above, the Board considers the Veteran's request for a personal hearing before a DRO to be withdrawn.  Cf. 38 C.F.R. § 20.704(d) (concerning the withdrawal of a veteran's hearing request after a failure to appear for a scheduled hearing before the Board).  

As noted above, the Veteran requested in May 2014 that her claims file be transferred to the RO in Denver, Colorado.  The Board observes that this request is consistent with the Veteran's current address of record; however, it does not appear that a change in jurisdiction of the RO occurred.  Therefore, following issuance of the Board's decision, the Veteran's claims file should be transferred to the appropriate RO.  


FINDING OF FACT

1.  The Veteran filed a claim for TDIU on November 21, 2007.  

2.  The Veteran met the criteria for consideration of a TDIU on December 6, 2006.  

3.  There is no competent evidence that the Veteran was unable to secure or follow gainful employment as a result of service-connected disabilities prior to December 6, 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 2006 for the grant of a TDIU rating have not been met.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim arises from his disagreement with the effective date assigned following the grant of TDIU.  Once a claim is granted, it is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated all such records with the claims file.  

With respect with the duty to assist, the Board notes that adjudication of the claims for earlier effective dates in this case is based upon evidence already in the claims file; the resolution of the claims depends upon when certain documents were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, including a VA medical examination, or any other records which can be obtained, which would substantiate the Veteran's claims.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and appellate review may proceed without prejudice to the Veteran.  


II.  Earlier Effective Date - TDIU  

The Veteran claims entitlement to an earlier effective date for the grant of a total disability rating based upon individual unemployability (TDIU).  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

In certain circumstances, the date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2014).  Also, in certain circumstances, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  

The Veteran initially filed an informal TDIU claim in March 2002; this was denied by the RO in January 2003.  The Veteran did not respond with a notice of disagreement nor was new and material evidence submitted within one year of the decision; therefore, the January 2003 RO decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.516(b), 20.302, 20.1103 (2014).  

Thereafter, the Veteran again claimed entitlement to a TDIU rating in November 2007.  This claim was ultimately granted by the RO in a September 2008 decision, effective November 21, 2007, or the date of the Veteran's most recent informal TDIU claim.  

The Veteran's February 2009 notice of disagreement (NOD) requested an earlier effective date of March 2002, or the date of her first TDIU claim, and alleged clear and unmistakable error (CUE) in the prior final January 2003 RO decision.  

Upon review in July 2009, the RO granted an earlier effective date for the grant of TDIU from December 6, 2006 based upon a finding of CUE in its prior September 2008 decision.  The RO's reasoned that because the Veteran submitted her November 2007 informal TDIU claim within one year of receiving notice of an October 2007 RO decision that raised her combined disability rating to 90 percent from December 6, 2006, the effective date for TDIU should have been assigned from that same date, when the Veteran met the schedular requirements for TDIU.  

The Veteran's August 2009 statement and substantive appeal continued to request an effective date prior to December 6, 2006.  

Regarding the Veteran's allegation of CUE, the Board notes that if the evidence establishes CUE in a prior decision, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.105(a) (2014).  

Nonetheless, CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  The claimant must provide "some degree of specificity" as to the claimed error, and "unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Id. at 44.  Moreover, simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  Id.  Likewise, a breach of a duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  

Here, the Veteran's contention does not rise to the level of an allegation of CUE.  She asserted error within the January 2003 RO decision, which relied on a September 2002 VA examination and a December 2002 addendum opinion regarding her ability to work, because she was unable to find the cited opinion within the September 2002 VA examination.  The Board notes that the Veteran submitted a December 2008 request for a copy of the September 2002 VA examination and the December 2002 addendum opinion, and although the record is not clear, it appears that the Veteran was provided a copy of the September 2002 VA examination, but not the December 2002 addendum opinion which directly addressed her ability to work.  While this unfortunately led to her confusion regarding the rationale of the January 2003 decision, it does not rise to the level of CUE.  In essence, she asserts the RO improperly weighed evidence in its January 2003 decision.  As noted above, such allegations do not rise to the level of CUE.  In sum, in the absence of a current and specific CUE claim, CUE cannot be a basis of the earlier effective date of award in the claim currently before the Board.  38 C.F.R. § 3.105; see also Fugo, supra.  

In the absence of CUE, an effective date cannot be set based upon an application that resulted in a final disallowance of the claim.  See Wright v. Gober, 10 Vet. App. 343, 347 (1997).  Therefore, the Board restricts its consideration to the Veteran's most recent November 2007 TDIU claim and the one-year period preceding the date of receipt of such claim.  As discussed below, the Board concludes that the Veteran is not entitled to an effective date prior to December 6, 2006 for her TDIU rating because prior to that date, it was not factually ascertainable that the Veteran was disabled due to her service-connected disabilities.  

Following the Veteran's November 2007 informal TDIU claim, she submitted a formal TDIU application in February 2008 which reported self-employment as a home-based artist since November 2000.  She further reported working approximately 20 hours a week, resulting in gross annual earnings of $2400.  The Veteran was afforded a VA examination in July 2008 which showed that her service-connected back, hips, knees, and feet cause difficulty working outside of the home and result in limitations to her ability to sit or stand for long periods of time, her mobility, and her ability to lift objects over fifteen pounds.  The examiner also noted that the Veteran was at increased risk of falling inside and outside the home.  

The RO determined in its September 2008 decision that the Veteran's reported self-employment as a home-based artist since November 2000 did not rise to the level of substantially gainful employment.  

Significantly, however, the Board notes that prior to December 6, 2006, there is no competent evidence that the Veteran was unable to secure or follow gainful employment due to her service-connected disabilities.  Aside from the July 2008 VA opinion discussed above, upon which the RO based its grant of the Veteran's TDIU claim, the only other medical opinion of record is the December 2002 addendum opinion of a VA examiner who noted that at that time, the Veteran would be able to do sedentary work and would even be able to do light work with lifting restrictions to less than ten pounds.  

In sum, the evidence prior to December 6, 2006 does not indicate that the Veteran's service-connected disabilities prevented her from securing or following gainful employment.  For the foregoing reasons, the Board finds that an effective date earlier than December 6, 2006 for TDIU is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to December 6, 2006 for the grant of a TDIU rating is denied.  


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


